DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on September 30, 2022.  Claim(s) 1, 2, 4-8, 10-19, and 21-23 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/928,283 filed on October 30, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 5, 6 and 8-13 in the response on 09/30/2022.  Claims 9 and 20 have been canceled at this time. Claim 3 was previously canceled.  New claims 22 and 23 have been added in the current response.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 21 was previously added in the response filed on 06/13/2022.  
New claims 22 and 21 were added in the response filed on 09/30/2022.  There are currently two claim 21’s.  The second claim 21 which depends on claim 13 is hereby renumbered as claim 23.  The Applicants need to correct this in the next response.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 11, 2, 4-8, 10-19, and 21-23 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 5 and method Claim 13.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 presenting, via an entity computing device, comprising at least one processor, a graphical interface that displays an active workflow, the active workflow being generated based on data provided by an entity associated with the entity computing device; 
receiving, from the entity device via the graphical interface, a user population that identifies a plurality of users associated with a future event and a desired action associated with the future event; 
receiving, from the entity computing device via the graphical interface, a communication template comprised of an entity configured message; and 
causing, based on the active workflow, a workflow manager, configured to autonomously update the user population as individual users of the user population progress through the workflow, to: 
receive user profiles of the user population at a first time, wherein the user profiles indicate one or more preferred communications channels and one or more preferences;
identify, from the user population and based on the user profiles, one or more first test users that are selected from the user population; 
determine, at a second time, that the user profiles have been modified;
determine, based on the desired action, one or more prior user paths associated with one or more prior users that performed the desired action;
identify, based on the one or more prior users, one or more user attributes;
identify, at or after the second time, from the user population, and based on the user profiles and the one or more user attributes, one or more second test users that are selected from the user population;
generate, based on the communication template, a first communication and a second communication that include the entity configured message and that are sent to the one or more second test users; 
identify a plurality of test user actions associated with the first communication and the second communication; 
determine, based on the plurality of test user actions, that the first communication is associated with a first desired action rate and the second communication is associated with a second desired action rate, wherein the first desired action rate is greater than the second desired action rate; and 
generate, for the active workflow, a user path comprised of an entry condition that is satisfied by individual users associated with the future event, a transmit message communication configured to transmit the first communication, and a filter condition configured to identify a first user segment that performed the desired action and a second user segment that did not perform the desired action; 
presenting, to the entity computing device via the graphical interface, the user path comprised of the entry condition, the transmit message communication, and the filter condition; and 
causing, the user path to be integrated within the active workflow and presented to the first user segment identified from the user population.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Displaying a workflow, collecting data and user preferences, communicating with a user population, generating user path based on test actions and communications, and presenting the user path on a display recites commercial interactions. The mere nominal recitation of a generic computing device with a graphical user interface does not take the claim out of the methods of organizing human activity grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The entity device with graphical interface in Claim 13 is just applying generic computer components to the recited abstract limitations.  The one or more processors and memory storing one or more computer-executable instructions that are executable by the one or more processors in Claim 5 appears to be just software.  Claims 5 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims recite a computing device with graphical interface (Claims 1 and 13) and/or one or more processors and memory storing instructions (claim 5). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0089] about implantation using general purpose or special purpose computing devices [MLB® application account (i.e., the requirement for the first segment) and has logged into the MLB® application account on a desktop computer (i.e., the user response) can be flagged as able to receive desktop notifications from the message template bank and livestream promotions from the promotion offer template bank. A second class can have an MLB® application account and has logged into the MLB® application account on a mobile device, resulting in the second class being assigned to the third segment and flagged as able to receive SMS messages from the message template bank.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 5, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 4, 6-8, 10-12, and 14-19, and 21-23 further define the abstract idea that is present in their respective independent claims 1, 5, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4, 6-8, 10-12, and 14-19, and 21-23 are directed to an abstract idea.  Thus, the claims 1, 2, 4-8, 10-19, and 21-23  are not patent-eligible.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.   The applicants remarks begin with the rejection under 35 U.S.C. § 101 (remarks pages 10-14) and traverses the rejection based on amendments to claims 1, 5 and 13 stating that the amendments render the rejection moot.  


The arguments directed to the rejection under 35 U.S.C. § 101 reiterate with the Applicants stating that the amendments to the claims render the rejection moot.  The argument position is that under the 2014 Interim Examiner Guidance, the 2015 July update, and the 2019 PEG the Office has not completed the burden of establishing the claims as an abstract idea.  The Applicant argues that the claims cannot fairly be said to fall into one of the three groupings (remarks page 12) and that the claims are not abstract based on the claim amendments (remarks pages 10-11).
The Applicant argue that the claims are not methods of organizing human activity as the limitations recite decisions made by a computer and software without human intervention based on dynamic input (remarks page 12).  Applicant argues that the claims do not rely on a running static script to notify the same users but uses technical components to autonomously communicate with users having certain profile features.  Applicant continues that the claims include improvements for active workflows by having automate tracking of profile changes. The arguments conclude that more dynamic paths could result in more users participating in high value actions. 

The Examiner is not persuaded by the arguments.  The claims are directed to collecting user data, monitoring user profiles, and using a workflow to improve user participation.  In this case the application seeks to solve creation of workflows to “effectively inform users of users of upcoming events, promotional offers, new products, new features, new services, and potential user interests generated by an entity” for the purpose of increasing user engagement.  The claimed limitations are coupons, advertisements, and marketing messages framed under the term “workflow”.  The substance of the clams is to collect information from a user profile and leverage the data in communicating or incentivizing actions which the user may be interested in attending, purchasing, or using.  This clearly falls within methods of organizing human activity and subgrouping commercial interactions as it’s directed to marketing and advertising.  Additionally, autonomously communicating with a user based on profile features is merely communication over a network based on data gathered from the user profile.  The communication being done by a computer is not indicative of practical application but is using the computer as a tool to perform the abstract idea. 

The arguments continue (remarks page 12) with the contention that at least claim 1 include limitations that are performed by computers and not people and the amended claim does not recite managing personal behavior or relationships or interactions between people.  The argument recites elements of the claim and argues that claim 1 does not recite methods of organizing human activity and is directed to eligible subject matter. 

The Examiner disagrees with the arguments.  The argument that the limitations are performed by computers and not people has absolutely zero to do with the grouping for managing personal behavior or relationships or interactions between people.   The mere user of a computer which replaces or instructs a person to do, act, or perform a certain way is managing personal behavior.  The mere use of a generic computer does not make the claim eligible.  In this case the argument is not persuasive as the Examiner did not cite managing personal behavior as part of the rejection because the claim limitations are not directed to managing personal behavior but instead are associated with a commercial interaction.  The claim is directed to looking at a user population, collecting data, and presenting one or more offers to a group of the user population based on one or more conditions.  The disclosure is clear that these offers are aligned with the user purchasing goods or services, going to a location, attending and event, or some other type of recommendation.  

The arguments proceed with the position that the claims recite “automating a task that was performed manually” (par. 0024) (remarks page 13).  The amended claim recites a workflow manager automating tasks and cites McRO where the automation of a task previously performed manually was deemed eligible.  For this reason, the Applicants argue that a previously performed manual task is outside the real of an abstract idea. 

The Examiner does not agree with the argument.  Automating, by a computer, a task that was previously performed manually does not automatically become eligible.  In fact, the mere use or application of a computer to a manual task is considered the apply is standard and does not reach eligibility.  Further, basic application using generic computers is mere use of a computer to perform the abstract idea.  The features of McRO were more than just automation of a manual task.  In McRO, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

The Applicants continue with the argument that the amendments to the claims integrate the abstract idea into a practical application (remarks pages 13-14).  Specifically, the monitoring of user profiles, automatically changing user populations based on the monitoring, and taking advantage of dynamic and organic nature of changing profiles.  The arguments include several steps of claim 1 with the Applicants concluding that the features of the claims improve the technology or technological field.  The arguments state the instant claims recite improvement to workflow systems which autonomously update the user population as individual users progress through the workflow.  The Applicant argues integration into practical application. 

The Examiner does not agree the argument for partial application has been answered above.  The mere application of a computer to a manual process does not sufficiently integrate the otherwise abstract idea into a practical application when the computer is merely used as a tool.  In this case the computer is merely applied as a generic tool which functions in its ordinary capacity.  The steps are admittedly performed manually prior to the claims and the autonomous update to a user population is not sufficient to overcome the rejection under 35 U.S.C. § 101. 

In summary, the arguments are not persuasive and the Examiner does not withdraw the rejection under 35 U.S.C. § 101.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 15, 2022